Citation Nr: 0946727	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder, also claimed as a nervous condition secondary to a 
service-connected disability.

2.  Entitlement to a disability rating higher than 20 percent 
for a crush injury of the right shoulder and chest with 
residuals of fracture of the right clavicle (crush injury).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to August 
1985 and from March to June 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran reported in a written 
statement dated in July 2009 that he believed that he would 
be undergoing surgery due to his shoulder disorder.  The 
Board finds that this statement raised a claim for a 
temporary total rating.  That matter is referred to the RO 
for any appropriate action.  

In this decision, the Board is deciding the Veteran's claim 
for an increased rating for his crush injury.  However, his 
acquired psychiatric disorder claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's disability picture associated with his crush 
injury, right shoulder and chest, residuals fracture, right 
clavicle most nearly approximates that of a major arm 
limitation of motion to midway between side and shoulder 
level.  





CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for crush 
injury, right shoulder and chest, residuals fracture, right 
clavicle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Any error related to this element is harmless.

For an increased compensation claim, the Veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in October 2007 and August 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21; 
Vazquez-Flores, 22 Vet. App. 37.  These letters advised the 
Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and advised to 
send any medical reports that he had.  He was also told that 
it was still his responsibility to support the claim with 
appropriate evidence.  The August 2008 letter specifically 
advised the Veteran of all the information required under 
Vazquez-Flores.  And the October 2007 and August 2008 letters 
both provided the Veteran with notice concerning the 
assignment of disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

And, since providing the additional notice in August 2008, 
the RO has readjudicated the Veteran's claim in the February 
2009 Statement of the Case (SOC).  See, Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both 
indicating that if, for whatever reason, there was no VCAA 
notice prior to the initial adjudication of the claim or, if 
there was, it was inadequate (i.e., not fully content-
compliant), then this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or supplemental statement of the case (SSOC), such that the 
intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim).

With respect to the duty to assist, the RO obtained the 
Veteran's service treatment records (STRs), VA medical 
records, and private medical records.  See 38 C.F.R. 
§ 3.159(c)(2) and (3).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Veteran's Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion; and, therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, 
irrespective of whether the Veteran raised them, as well as 
the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more 
recent decision of the Court, however, has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 Vet 
App 505 (2007).  

In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

The record shows the Veteran's crush injury has been rated at 
the 20-percent level since a September 2005 RO rating 
decision increased his rating from 0 percent, retroactively 
effective March 8, 2005, the date of receipt of his claim for 
an increased evaluation.  In October 2007, the RO received 
another claim for an increased evaluation, which the RO 
denied in a March 2008 rating decision, continuing his rating 
at 20 percent.  This appeal ensued.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

Pursuant to the rating schedule, limitation of motion to 
shoulder level in the major or minor extremity warrants a 20 
percent evaluation.  Limitation of motion to midway between 
side and shoulder level in the major extremity warrants a 30 
percent evaluation and in the minor extremity warrants a 20 
percent evaluation.  Limitation of motion to 25 degrees from 
the side in the major extremity warrants a 40 percent 
evaluation and in the minor extremity warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69.

The report of the Veteran's November 2007 VA C&P Exam 
provides that the Veteran is ambidextrous.  Therefore, as he 
is not injured as to his left shoulder or arm, his crush 
injury, affecting his right shoulder and clavicle, will be 
considered a dominant or major extremity disability.

It was noted that the Veteran reported having pain and 
weakness.  He did not report instability or dislocations.  He 
indicates that there were flare-ups.  The report of that 
November 2007 exam also provides, as to the Veteran's right 
shoulder, his forward flexion active range of motion is 60 
degrees, with pain at 45 degrees, and passive range of motion 
is 80 degrees, with pain at 45 degrees; his abduction active 
range of motion is 90 degrees, with pain at 80 degrees, and 
passive range of motion is 100 degrees, with pain at 80 
degrees; his external rotation active range of motion is 60 
degrees, with pain at 50 degrees, and passive range of motion 
is 70 degrees with pain at 50 degrees; and his internal 
rotation active range of motion is 70 degrees, with pain at 
60 degrees, and passive range of motion is 75 degrees, with 
pain at 60 degrees.  

It was also noted that the shoulder was additionally limited 
on repetitive use.  It was noted that the range of flexion 
was limited to 50 degrees, and abduction was limited to 80 
degrees.  

Including consideration of his additional limitation due to 
pain, the Board finds that the Veteran's disability picture 
associated with his crush injury most nearly approximates 
that of a major arm limitation of motion to midway between 
side and shoulder level.  Although abduction was to a level 
higher than that, there was more severe limitation of 
flexion, with pain at 45 degrees and limitation to 60.  
Moreover, there was additional limitation on repetitive use.  
Resolving all reasonable doubt in favor the Veteran, the 
Board finds that he is entitled to a 30 percent evaluation, 
but no higher, for this disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

The Board has also considered evaluation of the Veteran's 
crush injury disability under all other potentially 
appropriate diagnostic codes.  The Veteran's right shoulder 
does not have ankylosis as he demonstrated movement of his 
right shoulder in all planes of excursion during the November 
2007 VA exam.  The record is also void of any impairment of 
the humerus.  Thus, Diagnostic Codes 5200 and 5202 are not 
for application and do not provide a higher evaluation for 
the Veteran's service-connected crush injury disability.  

There also is no additional benefit that could possibly be 
gained under Diagnostic Code 5203, as the highest rating 
under that Diagnostic Code is 20 percent.  

The record also does not establish that at any time from one 
year prior to filing his current claim the Veteran had 
limitation of motion to 25 degrees from the side of his right 
arm and shoulder.  So he does not satisfy any of the 
requirements for an even higher 40 percent rating under DC 
5201.  

Also, because the Veteran has been, at most, 30-percent 
disabled on account of his crush injury since one year prior 
to filing his current claim, the Board cannot "stage" his 
rating, either.  See again Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board finds no reason to refer this case to the C&P 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, 
meaning above and beyond that contemplated by the schedular 
rating assigned (now 30 percent), suggesting the Veteran is 
not adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  

Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  
Moreover, most, if not all, of his evaluation and treatment 
has been on an outpatient basis, not as an inpatient.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher 30 percent rating, but no greater, is granted for 
the Veteran's crush injury, right shoulder and chest, 
residuals fracture, right clavicle, subject to the laws and 
regulations governing the payment of VA compensation.




REMAND

A review of the claims file indicates VA did not provide the 
Veteran adequate notice under the Veterans Claims Assistance 
Act (VCAA) in terms of apprising him of the specific reasons 
his claim for service connection for an acquired psychiatric 
disorder, claimed as a nervous disorder, had previously been 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).  So the 
Veteran has to receive this additional notice before 
readjudicating his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Prior to any further adjudication of 
the Veteran's claim, send him another VCAA 
letter to comply with 38 U.S.C.A. § 
5103(a) that includes an explanation of 
the specific type of evidence needed to 
reopen his claim for service connection 
for an acquired psychiatric disorder 
(i.e., explains the specific deficiencies 
in his claim when it was previously 
considered and denied).  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Then readjudicate the petition to 
reopen the Veteran's claim for service 
connection in light of any additional 
evidence.  If his claim is not granted to 
his satisfaction, send him and his 
attorney a supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


